Title: To Thomas Jefferson from James Morrison, 6 January 1823
From: Morrison, James
To: Jefferson, Thomas


Sir
Washn City,
January 6th 1823
I trust that you will pardon the liberty I have taken, of putting under cover to you, the enclosed letter for Mr Randolph—one of the Executors or Administrators of my deceased friend Col Mr. C. Nicholas—Will you have the goodness to forward it as early as Convenient? my apology for imposing this trouble is—that I have understood Mr Randolph’s Residence is in Albemarle: but in what section of the County I have not been informed—I avail myself of this opportunity, of tendering to you as a virtuous Patriot, and able States man, my most profound homage and respect for your talents, and the many and essential services rendered in a long life to our Common Country—I have the honor to be Sir very respectfully, your Hul SvtJames Morrison